         Case 2:20-cv-00379-JMG Document 13 Filed 07/01/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

DENNIS ROBINSON,                          :
                              Plaintiff,  :                 Civil No. 20-cv-00379-JMG
                                          :
      v.                                  :
                                          :
CDS TRANSPORT, INC.                       :
and CDS TRANSPORT AGENT GROUP, INC., :
                        Defendants.       :
__________________________________________

                                            ORDER

       AND NOW, this 30th day of June, 2020, the court having ordered plaintiff to show cause

why the court should not dismiss his claim against defendants without prejudice for lack of timely

and effective service of the summons and complaint upon them as required by Rule 4 of the Federal

Rules of Civil Procedure, see ECF No. 5, and plaintiff’s counsel having provided additional

explanation about his efforts to serve defendants, to communicate with them, and the barriers to

said service caused by the COVID-19 crisis by hearing before this court, IT IS HEREBY

ORDERED as follows:

       The order to show cause (ECF No. 5) is DISSOLVED.

       The initial service as to defendants is QUASHED and plaintiff’s time for service of process

is EXTENDED. Plaintiff, Dennis Robinson, shall have an additional sixty (60) days to effect

proper service on the defendants, CDS Transport, Inc., and CDS Transport Agent Group, Inc.

       The Clerk’s Office is DIRECTED to reissue the summonses as to defendants CDS

Transport, Inc. and CDS Transport Agent Group, Inc.
         Case 2:20-cv-00379-JMG Document 13 Filed 07/01/20 Page 2 of 2



       Plaintiff shall file proof of proper service of the summons and amended complaint on each

defendant on or before August 29, 2020.



                                                   BY THE COURT:


                                                   /s/ John M. Gallagher
                                                   JOHN M. GALLAGHER
                                                   United States District Court Judge
